Title: To Alexander Hamilton from Henry Lee, [16 June 1788]
From: Lee, Henry
To: Hamilton, Alexander


[Richmond, June 16, 1788]
My dear sir
God bless you & your efforts to save me from the manifold ⟨–⟩ misfortunes which have & continue to oppress me, whenever I attempt to aid human nature. You will do what you think best & whatever you do I will confirm. Hazard has acted the part of a decided rascal & if I fail in my right, I may not in personal revenge.
Our Convention is in full debate on the great business of Federal constitution. We possess as yet in defiance of great exertions a majority, but very small indeed.
A correspondence has certainly been opened thro a Mr. O. of Philada from the malcontents of P. & N.Y. to us—it has its operation, but I believe we are still safe, unless the question of adjournment should be introduced, & love of home may induce some of our friends to abandon their principles.
Adieu
H. Lee
